227 S.W.3d 531 (2007)
STATE of Missouri, Appellant,
v.
Jay W. ABBOTT, Respondent.
No. ED 88214.
Missouri Court of Appeals, Eastern District, Division Two.
June 26, 2007.
Craig A. Johnston, Columbia, MO, for Appellant.
*532 Shaun J. Mackelprang, Jayne T. Woods, Jaime Corman, Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J., and ROBERT G. DOWD, JR., J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Jay W. Abbott (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of felony possession of a prohibited weapon in a county jail, Section 221.111 RSMo (2000). Appellant, a prior and persistent offender, was sentenced to fifteen years' imprisonment to be served consecutively to any other prison term he was serving.
Appellant raises two points on appeal. First, Appellant argues the trial court plainly erred in allowing Appellant to represent himself at trial in that Appellant claims his waiver of representation was not voluntary, unequivocal, knowing, or intelligent. Second, Appellant claims the trial court erred when it failed to intervene and sua sponte offer curative instructions during portions of the State's witnesses' testimony which Appellant claims invaded the jury's province to determine the ultimate issue at trial.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error, plain or otherwise. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).